Title: To Thomas Jefferson from Thomas Pinckney, 25 September 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 25 Septr. 1793

No alteration has taken place since my last in the conduct of this Government towards the neutral powers, they still assert the propriety 
 
of preventing the provisions specified in their additional instructions from being sent to French ports, and of making prize of their enemy’s property in whatever Vessels it may be found—the execution of these measures of course creates much uneasiness among our citizens whose commerce is much injured thereby. I receive assurances that their courts will amply redress the irregularities which may be committed by their cruizers upon proper application, but these are frequently of a nature to be with difficulty brought under the cognizance of the judiciary and I find our seafaring people in general rather inclined to submit to the first inconvenience than risk the event of a lawsuit: The Court of Admiralty in the begining of the present month adjudged freight, demurrage and expences to an American Vessel whose cargo was condemned. I am hopeful since this precedent that it will be allowed in all other cases which will of course prevent so many of our Vessels from being brought in. The protection afforded our seamen remains also on the same footing, they profess a willingness to secure to us all real American seamen when proved to be such, but the proof they will not dispence with—our Consuls are allowed to give protections where the master of the Vessel and the Mariner swear that the party is an American native and citizen, which protections in general are respected, though some irregularities occasionally take place: So many objections are made to the arrangement we propose on this subject that I see no prospect of its taking place.
The Vessel which conveys this will also carry out the remainder of the Copper for the Mint, the first parcel was sent by the Pigou Captn. Loxley.
I inclose my account up to 1st. July last; as I have not yet received all the Consuls accounts for settlement and several articles in those which are rendered must be referred for your determination I would detain it no longer for them. I remain with great and sincere respect Dear Sir Your most obedt & most faithful Servt.

Thomas Pinckney

